UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2132



VICTOR J. MOTTLEY,

                                              Plaintiff - Appellant,

          versus


CITY OF RICHMOND, OFFICE OF THE CITY ATTORNEY;
COMMONWEALTH     ATTORNEY     OF    RICHMOND;
COMMONWEALTH OF VIRGINIA, ATTORNEY GENERAL’S
OFFICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-483-3)


Submitted:   January 29, 2003          Decided:     February 25, 2003


Before WIDENER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.    Judge Widener wrote a
concurring opinion.


Victor J. Mottley, Appellant Pro Se. Gregory Augustine Lukanuski,
Keith Allen May, CITY ATTORNEY’S OFFICE, Richmond, Virginia; John
Adrian Gibney, Jr., SHUFORD, RUBIN & GIBNEY, Richmond, Virginia;
George Walerian Chabalewski, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Victor Mottley appeals the district court’s orders granting

Appellees’ motions to dismiss Mottley’s civil action.       We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Mottley v. City

of Richmond, No. CA-02-483-3 (E.D. Va. Aug. 26 & 30, 2002).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.1




                                                           AFFIRMED




     1
       Tracy W. J. Thorne, formerly an Assistant Commonwealth’s
Attorney and a defendant in this case, is currently employed as a
staff attorney in the Office of Staff Counsel for this Court. Mr.
Thorne has not participated in any way in the processing or
consideration of this appeal.


                                2
WIDENER, Circuit Judge, concurring:

     While I concur in the opinion of the court, in view of

footnote l, left to my own devices, I would publish this opinion.




                                3